DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.
Claims 6 and 12 are currently withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a radially inward facing surface of the reduced thickness portion flexes radially inward to compress into the first tube before adjacent portions of the ferrule” (claim 9, such is not illustrated for the elected species) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by FR 2560344, (hereinafter, FR-344).


    PNG
    media_image1.png
    756
    864
    media_image1.png
    Greyscale


Re Clm 1: FR-344 discloses a fitting assembly (see Fig. 1 and the annotated Figs. above) for coupling a first tube to a fitting body, the fitting assembly comprising: 
a ferrule (16) including: 

a nose portion (section at/near 1003) toward the bite end (the end containing 4001) of the ferrule, 
wherein an axially middle portion (the portion containing 3000), between the nose portion (section at/near 1003) and the reduced thickness portion (portion containing 1001), is configured to bow radially outwardly during assembly of the ferrule (see Fig. 1) such that the bite edge (such as at 4001) and a portion of an inner surface opposite the bite edge (the inner surface, such as at 5002), relative (in relation with) to the axially middle portion, are engageable with the tube (see Fig. 1); and
a nut (14) having a bearing surface (at 18) for bearing against a bearing surface of the ferrule (at 18); wherein the reduced thickness portion (portion containing 1001) has a radial thickness less than any other portion of the ferrule (see Fig. 1) between the nut end and a bite edge (such as at 4001) of the ferrule closest to the nut end (such as illustrated in Fig. 1).  
Re Clm 8: FR-344 discloses wherein the bite edge is the only bite edge axially opposite the portion of the inner surface relative to the axially middle portion (see Fig. 1).  
Re Clm 16: FR-344 discloses (see Fig. 1 and the annotated Figs. above) a ferrule (16) for coupling a tube to a fitting body of a fitting assembly including: 

a nose portion (portion at/near 1003) toward the bite end of the ferrule (the end containing 4001), 
wherein an axially middle portion (the portion containing 3000), between the nose portion and the reduced thickness portion, is configured to bow radially outwardly during assembly of the ferrule (see Fig. 1) that the bite edge (such as at 4001) and a portion of an inner surface opposite the bite edge (the inner surface, such as at 5002), relative (in relation with) to the axially middle portion, are engageable with the tube (see Fig. 1); 
wherein the reduced thickness portion (portion containing 1001) has a radial thickness less than any other portion of the ferrule (see Fig. 1) between the nut end and a bite edge (such as at 4001) of the ferrule closest to the nut end (such as illustrated in Fig. 1).  
Re Clm 20: FR-344 discloses wherein the nut end forms an axially facing surface (1002 and the angled portion of said surface) that faces away from the reduced thickness portion and the bite end, and wherein the axially facing surface faces radially outwardly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2560344, (hereinafter, FR-344) as applied to claim(s) 1, 8, 16, and 20 above.

Re Clm 3: FR-344 discloses an angle of the bearing surface of the ferrule, the angle of the bearing surface of the nut.
FR-344 fails to disclose an angle of as surface is between 3 and 10 degrees different than the angle of another surface, the angle mismatch thereby causing the reduced thickness portion to flex in a predetermined direction during make up.
Different angles on mating surfaces allow for members to flex or bend in a given direction or enhances the fitment of the mating member to force mating members into a desired location, alternatively, having different angles on mating surfaces would have yielded the same predictable result of forming a leak free joint, for the purpose of providing a structural arrangement to allow for members to flex or bend in a given direction or enhances the fitment of the mating member to force mating members into a desired location, alternatively, having different angles on mating surfaces would have yielded the same predictable result of forming a leak free joint.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had an angle of as surface is between 3 and 10 degrees different than the angle of another surface, the angle mismatch thereby causing the reduced thickness portion to flex in a predetermined direction during make In re Japikse, 86 USPQ 70.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-344, to have had an angle of as surface is between 3 and 10 degrees different than the angle of another surface, the angle mismatch thereby causing the reduced thickness portion to flex in a predetermined direction during make up, for the purpose of providing a structural arrangement to allow for members to flex or bend in a given direction or enhances the fitment of the mating member to force mating members into a desired location, alternatively, having different angles on mating surfaces would have yielded the same predictable result of forming a leak free joint, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Re Clm 4: FR-344 discloses the bearing surface of the ferrule, the bearing surface of the nut.
FR-344 fails to disclose the bearing surface of one member is about 5 degrees more or 5 degrees less than the bearing surface of another member, the angle mismatch thereby causing the reduced thickness portion to flex in a predetermined direction during make up.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had the bearing surface of one member is about 5 degrees more or 5 degrees less than the bearing surface of another member, the angle mismatch thereby causing the reduced thickness portion to flex in a predetermined direction during make up, for the purpose of providing a structural arrangement to allow for members to flex or bend in a given direction or enhances the fitment of the mating member to force mating members into a desired location, alternatively, having different angles on mating surfaces would have yielded the same predictable result of forming a leak free joint, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-344, to have had the bearing surface of one member is about 5 degrees more or 5 degrees less than the bearing surface of another member, the angle mismatch thereby causing the reduced thickness portion to flex in a predetermined In re Japikse, 86 USPQ 70.  
Re Clm 5: The examiner is taking Official Notice that it is old and well known to have structures with hardened surfaces.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Hardened surfaces of structures reduce wear, galling, to enhance the stress loading and fatigue of the member hardened.  Well-known methods of surface hardening are: peening, pellet shot, cold-working, rolling, hammering, or drawing.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had the ferrule is surface hardened, for the purpose of reducing wear, preventing galling, enhancing the stress loading and fatigue of the member(s) hardened.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-344, to have had the ferrule is surface hardened, for the purpose of reducing wear, preventing galling, enhancing the stress loading and fatigue of the member(s) hardened.  

FR-344 fails to disclose a thickness, T, is 70% of a radial distance, H, or greater.
Different thicknesses of structures allow for members to flex or bend or enhances the fitment of the mating members, alternatively, having different thicknesses would have yielded the same predictable result of forming a leak free joint, for the purpose of providing a structural arrangement to allow for members to flex or bend or enhances the fitment of the mating members, alternatively, having different thicknesses would have yielded the same predictable result of forming a leak free joint.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had a thickness, T, is 70% of a radial distance, H, or greater, for the purpose of providing a structural arrangement to allow for members to flex or bend or enhances the fitment of the mating members, alternatively, having different thicknesses would have yielded the same predictable result of forming a leak free joint, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of FR-344, to have had a thickness, T, is 70% of a radial distance, H, or greater, for the purpose of providing a structural arrangement to allow for members to flex or bend or enhances the fitment of the mating members, alternatively, having different thicknesses would have yielded the same predictable result of forming a leak free joint, In re Japikse, 86 USPQ 70.  

Allowable Subject Matter
Claims 2, 9, 10, 11, 13, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
Applicant argues, on page 9 in lines 4-7, that the recitation of “wherein a radially inward facing surface of the reduced thickness portion flexes radially inward to compress into the first tube before adjacent portions of the ferrule” (claim 9) is illustrated in Fig. 6d.
This is not persuasive.
Applicant in their response to the Election/Restriction requirement of 09/08/2020, on page 2 indicated that “Accordingly, the embodiment being elected corresponds to Figs. 2, 4c, 5e and 6a, in combination”.  Accordingly, such is not illustrated for the elected species and the drawing objection stands.


All claims not argued or specifically argued will stand or fall with the claim from which they depend.

The Official notice statements, set forth above, henceforth are taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official notice, additionally, any statements directed towards such are inadequate. See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/22/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679